Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8,12-14,16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et. al. U.S. Patent No. 7,454,592 (hereinafter Shah) in view of Govindasamy et. al. US Patent No. 10,235,098 (hereinafter Govindasamy).
Regarding Claim 1, Shah teaches a method, comprising: storing metadata mapping logical addresses associated with logical data blocks of one or more logical devices to physical addresses of physical data blocks stored in a plurality of data storage devices of a storage system (Fig.1; C2L5-35;C12L23-50), the metadata comprising: first metadata mapping the logical addresses associated with the logical data blocks of the one or more logical devices to a plurality of content identifiers, wherein a first logical data block of a first logical device of the logical devices is associated with a first logical address of the logical addresses and a first content identifier of the plurality of content identifiers, and wherein the first content identifier identifies content of the first logical data block (Fig.4, C5L39-67-C6L1-13 "a hash lookup table 400 and a physical-address lookup table 500.These two tables may be used by various storage systems to implement a block-level single-instance storage system." "The contents stored at each logical address are indicated by a hash ( or other signature) of the contents"); and 
second metadata mapping the content identifiers to the physical addresses of the physical data blocks, wherein the second metadata comprises a first reference count indicative of the number of logical data blocks associated with the first content identifier (Fig.5, C6L14-55"The physical-address lookup table 500 indicates the physical address of data that has a particular hash"  "The reference count may be an indicator of the number of logical addresses associated with a particular hash value.").
Fig.2, 3, 6, 7; C2L1-40 "when a writable copy of a storage volume is generated, the metadata for each of the files or storage blocks in the underlying file system or block device is immediately updated" C6L29-45), comprising: associating each of a plurality of logical addresses of the clones with the first content identifier (Fig.2, 3, 6-8; C9L10-50 "a first bit may represent the original storage volume, a second bit may represent a first clone of the original storage volume, a third bit may represent a second clone of the original storage volume, and so on."); and 
updating the first reference count based on the number of the clones (Fig.6-8; C2L35-65; C9L15-55 "When a clone of a storage volume is generated, global metadata updater 263 updates a global volume count 224 by incrementing the global volume count." C17L67, C18L1-30).
	Shah and Govindasamy are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Shah, and incorporating the clones, as taught by Govindasamy.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Govindasamy (C1L10-30).
Regarding claim 2, the combination of Shah and Govindasamy teaches all the limitations of the base claims as outlined above.
Fig.4, C5L39-67-C6L1-13 "a hash lookup table 400 and a physical-address lookup table 500.These two tables may be used by various storage systems to implement a block-level single-instance storage system." "The contents stored at each logical address are indicated by a hash ( or other signature) of the contents").  
Regarding claim 3, the combination of Shah and Govindasamy teaches all the limitations of the base claims as outlined above.
	Further, Govindasamy teaches wherein updating the first reference count based on the number of the clones comprises incrementing the reference count by the number of the clones(Fig.6-8; C2L35-65; C9L15-55 "When a clone of a storage volume is generated, global metadata updater 263 updates a global volume count 224 by incrementing the global volume count." C17L67, C18L1-30).
Regarding claim 5, the combination of Shah and Govindasamy teaches all the limitations of the base claims as outlined above.
	Further, Shah teaches in view of a first change to the first logical data block, associating a second content identifier with the first logical address of the first logical data block; and updating the second metadata based on the second content identifier (Fig.5, C6L14-55"The physical-address lookup table 500 indicates the physical address of data that has a particular hash"  "The reference count may be an indicator of the number of logical addresses associated with a particular hash value."
Regarding claim 6, the combination of Shah and Govindasamy teaches all the limitations of the base claims as outlined above.
	Further, Shah teaches wherein updating the second metadata based on the second content identifier comprises: updating a second reference count in the second metadata to reflect the association between the second content identifier and the first logical address of the first logical data block, wherein the second reference count represents the number of logical data blocks associated with the second content identifier(Fig.4,5,6;C5L39-67-C6L1-13; C6L14-55).
Regarding claim 7, the combination of Shah and Govindasamy teaches all the limitations of the base claims as outlined above.
	Further, Shah teaches wherein updating the second metadata based on the second content identifier comprises: creating, in the second metadata, a new entry that maps the second content identifier to a second physical address(Fig.4,5,6;C5L39-67-C6L1-13; C6L14-55).
Regarding claim 8, the combination of Shah and Govindasamy teaches all the limitations of the base claims as outlined above.
Further, Shah teaches in view of a second change to a first clone of the first logical device, associating a third content identifier with a second logical address of the first clone; and updating the second metadata based on the third content identifier(Fig.4, C5L39-67-C6L1-13 "a hash lookup table 400 and a physical-address lookup table 500.These two tables may be used by various storage systems to implement a block-level single-instance storage system." "The contents stored at each logical address are indicated by a hash ( or other signature) of the contents"
Regarding claims 12-14,16, 17, and 19, the combination of Shah and Govindasamy teaches these claims according to the reasoning set forth in claim 1-3, 5-8.
Allowable Subject Matter
Claims 4, 9-11, 15,18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least  the limitations of :
 “determining, based on the first content identifier, a node identifier identifying a node of the storage system; and sending, to the node of the storage system, a request to update the first reference count based on the number of the clones in view of a determination that the node of the storage system is a remoted node.” 
“wherein updating the second metadata based on the second content identifier comprises: updating a third reference count in the second metadata to reflect the association between the third content identifier and the second logical address of the first clone, wherein the third reference count represents the number of logical blocks associated with the third content identifier.”
“associating an image of a second logical device with a clone credit indicative of the maximum number of clones to be created for the image of the second logical device; creating one or more clones of the image of the second logical device; and updating the clone credit based on the number of the clones of the image of the second logical device. “
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Engelsiepen et al. US 2012/0030439 teaches tracking clone inode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TASNIMA MATIN/Primary Examiner, Art Unit 2135